—Order, Supreme Court, New York County (Lorraine Miller, J.), entered on or about June 4, 1996, which granted defendants’ motions for summary judgment, unanimously affirmed, without costs.
The motions were properly granted on the ground that plaintiffs theory as to how the slippery, greenish liquid came to be on the sidewalk where he fell was too speculative to raise a bona fide issue of fact, and that the abutting owner and lessee cannot be held liable absent facts tending to show that they created such condition or used the sidewalk in front of their building where plaintiff fell for some special purpose (see, Balsam v Delma Eng’g Corp., 139 AD2d 292, 298). Concur— Sullivan, J. P., Milonas, Wallach, Williams and Tom, JJ.